DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph 16, Line 16:  The word “consider” should be replaced with –considered--.
Paragraph 17, Line 5:  An article –a—is needed before the word “device”.
Paragraph 25, Line 4:  The mobile devices are numbered –104—and the tracking device is numbered –106—elsewhere in the specification and the drawings.
Paragraph 72, Line 8:  Should the reference number “800” be replaced with –900--?
Paragraph 74, Line 6:  The word “different” should be replaced with the word –difference--.  
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities:  There is no period at the end of the claim.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,219,107 in view of Venkatraman et al [U.S. 10,659,921].
The claimed subject matter of the current application is similar in scope as the claims of the ‘107 reference, such as the tracking system using location updates and events in order to estimate a location of one or more mobiles devices.  However, there 
Batching has been used for data processing for some time.  The measurement batching taught by Venkatraman performs fine grain position data collection in order to send processed measurement batch data to a server for further analysis.  This then increases a confidence measure associated with the location of the mobile device.
The Venkatraman reference is plain evidence that batching has been performed in location and positioning for some time with improved location results, and the location tracker with mobile devices of the ‘107 reference would benefit from such a method.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a batching step in the system of ‘107 for the purpose of increasing confidence in the detected location of the mobile device.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,412,540 in view of Venkatraman et al.
The claims are interpreted and rejected for the same reasons and rationale as is mentioned in the rejection based on the ‘107 reference above.

A prior art rejection has not been formulated in this application as the claims contain subject matter that were patented in parent applications in combination with the subject matter found in the double patenting rejections above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scalisi et al [US 2007/0229350] monitors objects and individuals.
Eckert et al [U.S. 7,323,991] locates equipment and personnel in a facility.
Mock et al [US 2008/0143516] discloses a method for tracking objects.
Sullivan [US 2010/0267361] tracks, monitors, and located a person.
Rayner [US 2014/0002239] is used in conjunction with a monitoring or controlling device or system.
Selmanovic et al [US 2015/0332573] provides a location tracking system.
Masiero et al [U.S. 9,277,386] tracks the location of an object in an area.
Mayor [U.S. 9,479,920] manages power in a lost and found service.
Tang et al [US 2017/0006425] provides object-finding information.
Ghosh et al [US 2017/0280279] determines the location of an access device.
Peterson et al [U.S. 9,813,605] discloses an apparatus for tracking items.
Reimer [US 2018/0077525] tracks one or more persons.
Henry et al [U.S. 9,949,129] determines when a device is at a particular location.
Leveque et al [U.S. 10,536,798] determines a last known location of a tracking device.
Leveque et al [U.S. 10,645,526] receives a disconnection event in a tracking system.
Leveque et al [U.S. 11,070,934] associates a location with a timestamp.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
3/11/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687